                       Case 1:20-cv-05019-RA Document 35 Filed 04/09/21 Page 1 of 1
                                            Ira S. Nesenoff                   Barbara H. Trapasso           Philip A. Byler
                   •           ~,
                               •
                                             Andrew T. Miltenberg             Tara J. Davis                 Senior Litigation Counsel
               t
                                                                              Diana R. Warshow
                                            Stuart Bernstein                                                Amy J. Zamir
                                                                              Uabrielle M. Vinci
A TTORNEYS A'1' L,AW                                                                                        Jeffrey S. Berkowitz
                                                                              Kara L. Gorycki
                                                                                                            Rebecca C. Nunberg
nmllplaw.com                                                                  Cindy A. Singh
                                                                                                            Counsel
                                                                              Nicholas ~. Lewis
                                                                              Adrienne D. Levy              Marybeth Sydor
                                                                              Ryaan Nizam                   Title IX Consultant
                                                                              Regina M. Federico




                                                          Apri19, 2021

        VIA ECF
        The Honorable Ronnie Abrams
        United States District Court
        Southern District of New Yorlc
        Thurgood Marshall United States Courthouse
        40 Foley Square, Room 2203
        New York, NY 10007

                           Re:      Doe v. Colr~~rzbia University, No. 1:20-cv-05019(RA)

        Dear Judge Abrams:

               Pursuant to Your Honor's Order dated April 5, 2021 (ECF 34) setting a date for oral
        argument on Defendant's motion to dismiss, counsel for the parties have conferred and respectfully
        submit this letter requesting a different date. I have a professional obligation that makes the current
        date of May 12 difficult. Counsel for both parties have conferred and are available any time on
        May 18, 19 or 20. If the Court's schedule can accommodate one of those dates, it is respectfully
        requested that the Court set a new date for oral argument. If, on the other hand, those dates do not
        work for Your Honor, counsel are happy to confer and propose alternative dates.

                   Your Honor's attention to this matter is greatly appreciated.

                                                                         Respectfully submitted,
                                                                              ' C
                                                                                ' ~~~/~~~
                                                                           /c% ~/f.
                                                                                     r
                                                                         Philip A. Byler

         ce:       Roberta Kaplan, Esq.
                   Gabrielle Tenzer, Esq.
                   Laurie Morris, Esq.




           NEW YORK        I   363 Seventh Avenue   ~   5'~' Floor   I   New Yorlc, NY 10001    ~   T: 212.736.4500
           BOSTON          ~   101 Federal Street   ~   19`x'Floor   I   Boston, MA 02110       ~   T: 617.209.2188
